Citation Nr: 0908470	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-38 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
skin disorder, claimed as a skin rash.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral knee disorder.  

4.  Entitlement to an effective date earlier than October 11, 
2007, for the grant of a 50 percent rating for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In January 2009, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of the hearing is included in the claims 
folder and has been reviewed.  

As the Board will discuss in the following decision, new and 
material evidence sufficient to reopen a previously denied 
claim for a bilateral knee disorder has been received.  The 
de novo claim for service connection, as well as the issue of 
entitlement to an earlier effective date earlier will be 
addressed in the REMAND portion of the decision below.  These 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

Further review of the claims folder indicates that, in June 
2007, the Veteran raised the issue of entitlement to service 
connection for post-traumatic stress disorder.  In an October 
2007 rating action, the RO deferred adjudication of this 
claim.  As the RO has not rendered an initial decision of 
this issue, the matter is referred to the agency of original 
jurisdiction for adjudication.  


FINDINGS OF FACT

1.  A chronic low back disorder is not currently shown.  

2.  In an unappealed November 1984 rating action, the RO 
denied service connection for skin rash and bilateral knee 
disorders.  

3.  Evidence received since November 1984, when viewed by 
itself or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a skin rash disorder.  

4.  Evidence received since November 1984, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).  

2.  The November 1984 rating action, which denied service 
connection for skin rash and bilateral knee disorders, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

3.  Additional evidence received since the November 1984 
rating action is not new and material, and the requirements 
to reopen the claim for service connection for a skin rash 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).

4.  Additional evidence received since the November 1984 
rating action is new and material, and the requirements to 
reopen the claim for service connection for a bilateral knee 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

According to service treatment records, in August 1982, the 
Veteran was treated for a three day history of low back pain.  
The examiner reported that the pain was located in the 
scapular area and radiated down the spine.  The clinical 
assessment was rule/out a muscle strain.  The remainder of 
the service treatment records, including the report of the 
separation examination conducted in August 1983, are negative 
for complaints or treatment referable to a chronic low back 
disorder or any symptoms reasonably attributable thereto.  As 
such, the evidence does not support a finding that a chronic 
low back disorder was incurred during active duty.  

Post-service medical records reflect the Veteran's complaints 
of low back pain.  These reports, however, are negative for a 
diagnosed chronic lumbar spine disability.  Indeed, X-rays 
taken of his lumbar spine in August 2006 showed no fracture 
or significant degenerative changes.  A report of a July 2007 
VA outpatient treatment session included a notation that the 
Veteran had arthritis in his low back.  This notation, 
however, was not confirmed by radiographic films.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Without a finding that the Veteran has a chronic low back 
disorder, service connection for such a disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a low back disorder, and the 
reasonable doubt doctrine is not for application.  

In reaching this decision, the Board has considered the 
Veteran's assertions of a continuity of low back symptoms 
since service.  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued low back symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, as 
the Board has discussed herein, post-service evidence does 
not reflect a diagnosis of a chronic low back disorder.  

The Board has weighed the Veteran's statements as to 
continuity of low back symptomatology against the absence of 
a documented diagnosed lumbar spine disorder and against the 
absence of documented complaints or treatment for many years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  

Also in reaching this decision, the Board has also considered 
the lay statements of record.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  As such, the Board finds 
these records to be more probative than the Veteran's 
subjective assertions of a diagnosis of a chronic low back 
disorder related to service.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Consequently, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a low back disorder and 
there is no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

New And Material Claims

By a November 1984 rating action, the RO denied service 
connection for a skin rash and a bilateral knee disorder.  
According to service treatment records, the Veteran was 
treated for dermatitis in July 1982, as well as pain and 
instability of his knees on various occasions between July 
1982 and June 1983.  The August 1983 separation examination 
reflected a normal clinical evaluation of the Veteran's skin 
and lower extremities.  

As the August 1983 discharge examination provided no 
competent evidence of a skin rash or bilateral knee 
pathology, and as no post-service medical records reflecting 
competent evidence of diagnosed skin rash and knee disorders 
had been received, the RO concluded, in November 1984, that 
evidence of record did not establish the presence of a 
chronic skin rash or a chronic bilateral knee disorder 
associated with service.  Thus, the RO denied service 
connection for a skin rash and for a bilateral knee disorder.  
Because the Veteran did not initiate an appeal of the 
November 1984 decision, that determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue 
of whether newly received evidence is "new and material," 
the credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

A Skin Disorder

As noted above, at the time of the November 1984 rating 
action, the claims folder contained no competent evidence of 
a diagnosed skin rash related to the Veteran's service.  
Thus, the RO denied service connection for such a disorder.  

Additional evidence received since that earlier decision 
includes the Veteran's report at a July 2007 VA outpatient 
treatment session that he had experienced intermittent 
pruritis with some pigment changes since service.  Although 
he noted that this condition was worse in the summer months, 
a physical examination conducted at that time was negative 
for any skin rash.  

Indeed, none of the post-service medical records received 
since the RO's prior decision in November 1984 reflect 
treatment for a diagnosed skin rash.  In fact, at the hearing 
conducted before the undersigned VLJ, the Veteran testified 
that, although he was treated in service and after military 
duty in 1985 for discoloration of his back, neck, and face, 
the rash resolved with medication received at that 1985 
outpatient treatment session and has not returned.  See, 
e.g., hearing transcript (T.) at 9-11.  

Significantly, this evidence (to include the Veteran's 
testimony and his post-service medical records), which were 
received since the November 1984 rating action, does not 
provide a diagnosis of a skin rash associated with active 
duty.  Thus, the additional evidence received since the last 
prior final denial of service connection for a skin rash in 
November 1984 is not probative and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for a skin rash in November 1984 is not 
new and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for such a disorder.  

A Bilateral Knee Disorder

At the time of the November 1984 rating action, the claims 
folder contained no competent evidence of a diagnosed 
bilateral knee disorder related to the Veteran's service.  
Thus, the RO denied service connection for such a disorder.  
Additional evidence received since that earlier decision 
includes VA medical records reflecting treatment for 
bilateral patellofemoral syndrome, osteoarthritis of the left 
knee, and residuals of a left medial collateral ligament 
tear.  

Significantly, as these additional records provide competent 
evidence of a diagnosed bilateral knee disorder, the Board 
finds that such evidence is probative and raises a reasonable 
possibility of substantiating the claim for service 
connection for such a disorder.  The additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
Veteran's claim for service connection for this disorder.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Service Connection Claim.  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in January 
2006 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
this service connection issue and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in correspondence 
dated in October 2007, the RO provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings as well as notice of the type of 
evidence necessary to establish effective dates.  With that 
correspondence, the RO effectively satisfied the remaining 
notice requirements with respect to the service connection 
claim on appeal.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO obtained, and associated 
with the claims folder, copies of records of pertinent VA 
post-service treatment that the Veteran received.  Also, he 
set forth his contentions at a hearing conducted before the 
undersigned VLJ in January 2009.  

Given the lack of competent evidence of a currently-diagnosed 
chronic low back disorder, a remand for a VA examination 
pertinent to the Veteran's low back claim would unduly delay 
resolution.  The Board finds, therefore, that the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to the service connection 
claim on appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this service 
connection claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New And Material Claim.  With regard to the new and material 
aspect of the Veteran's skin and bilateral knee claims, the 
Board notes that VA must notify the veteran of both the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, the notice letter provided to the Veteran in 
January 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the skin claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained copies of records of pertinent 
VA medical care that the Veteran had received.  In addition, 
he was provided an opportunity to set forth his contentions 
during the hearing conducted before the undersigned VLJ in 
January 2009.  The Board acknowledges that the Veteran has 
not been accorded a VA examination pertinent to his skin 
claim.  Importantly, however, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the skin claim that has 
not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his skin claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, as has been discussed herein, the Board is granting 
in full the Veteran's application to reopen the 
previously-denied issue of entitlement to service connection 
for a bilateral knee disorder.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  


ORDER

Service connection for a low back disorder is denied.  

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
skin disorder claimed as a skin rash, is denied.  

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
bilateral knee disorder is granted to this extent only.  




REMAND

With respect to the de novo claim for service connection for 
a bilateral knee disorder, having determined that the 
evidence of record is sufficient to reopen the previously 
denied claim for service connection for a bilateral knee 
disorder, the Board must now determine whether service 
connection is warranted for this disorder.  Unfortunately, 
the Board finds that a remand of the de novo claim for 
service connection for a bilateral knee disorder is 
necessary.  

The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board 
finds that further evidentiary development of this issue is 
necessary prior to a final adjudication of the claim.  

As previously discussed herein, the Veteran was treated for 
pain and instability of his knees on various occasions 
between July 1982 and June 1983.  Currently, he has been 
diagnosed with bilateral patellofemoral syndrome, 
osteoarthritis of the left knee, and residuals of a left 
medial collateral ligament tear.  

Significantly, at no time during the current appeal has the 
Veteran been accorded a pertinent VA examination.  In light 
of the in-service episodes of knee treatment, and the current 
diagnoses of knee disorders, the Board finds that a remand of 
the Veteran's knee claim is necessary.  On remand, he should 
be accorded an opportunity to undergo a current examination.  
The purpose of the examination is to determine the nature, 
extent, and etiology of his knee pathology.  

With respect to the claim for an earlier effective date for 
the grant of the 50 percent rating for bilateral pes planus, 
in October 2007, the RO granted a compensable evaluation of 
50 percent, effective from October 11, 2007, for the 
service-connected bilateral pes planus.  In a substantive 
appeal, which was received at the RO in December 2007, the 
Veteran expressed his agreement with the rating awarded in 
that decision but asserted that effective date of the grant 
should have been dated in October 2005.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of knee 
treatment that the Veteran may have 
received at the VA Medical Center in East 
Orange, New Jersey, since October 2007.  
Associate all such available records with 
the claims folder.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his knee 
pathology.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.  

For any knee disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active service.  
Complete rationale should be given for all 
opinions reached.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to service connection for a 
bilateral knee disorder.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

4.  Unless the claim for an effective date 
earlier than October 11, 2007, for the 
grant of a 50 percent rating for bilateral 
pes planus is resolved by a granting of 
the benefit sought, or the NOD is 
withdrawn, furnish the Veteran and his 
representative an SOC in accordance with 
38 C.F.R. § 19.29.  This issue should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


